Citation Nr: 1135065	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a migraine headache disability, to include as secondary to service connected low back and acquired psychiatric disabilities. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities as secondary to a service connected disability.

5.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability.  

6.  Entitlement to a rating in excess of 20 percent for a low back disability.  

7.  Entitlement to an effective date earlier than February 12, 2007, for the grant of service connection for an acquired psychiatric disability.   

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 

9.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  
 

REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A January 2004 rating decision, in pertinent part, found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of service connection for migraines.  An August 2007 Board decision reopened the Veteran's claim of service connection for migraine headaches and remanded it for additional development.  An April 2008 rating decision granted service connection for major depression, also claimed as anxiety (an acquired psychiatric disability), with a 30 percent rating effective February 12, 2007, and denied entitlement to service connection for bilateral rehearing loss, tinnitus, peripheral sensory neuropathy, bilateral lower extremities, and a TDIU.  In June 2008 the Board denied service connection for a migraine headache disability, to include as secondary to a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 9, 2009 Order, granted the parties' Joint Motion for remand, vacating that part of the Board's June 2008 decision that found that the Veteran was not entitled to service connection for a migraine headache disability and remanded the case for additional development.  In September 2009 the Board remanded the Veteran's claim of service connection for migraines to the RO for additional development.  A March 2010 rating decision denied entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) lumbosacral spine, with coccygodynia, with deformity, (lumbar spine disability).  A December 2010 rating decision denied entitlement to SMC.  

Following the April 2008 grant of service connection for an acquired psychiatric disability, in May 2008, the Veteran submitted a notice of disagreement (NOD) regarding all ratings and effective dates.  Thus, the issues of an increased initial rating and an earlier effective date (EED) are currently before the Board.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issues have been re-characterized to comport to the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral peripheral neuropathy of the lower extremities, an initial rating in excess of 30 percent for an acquired psychiatric disability, a rating in excess of 20 percent for a low back disability, an effective date earlier than February 12, 2007, for the grant of service connection an acquired psychiatric disability, and entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran's current migraine headache disability is related to service or caused or aggravated by his service connected low back and acquired psychiatric disabilities.  


CONCLUSION OF LAW

The criteria for service connection for migraine headache disability, to include as secondary to service connected low back and acquired psychiatric disabilities, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  September 2003 and May 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in an April 2011 supplemental statement of the case (SSOC).

The Veteran's STRs, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  VA examinations and opinions were provided in December 2007, December 2009, and June 2010.  The examiners reviewed the Veteran's claim file, including journal articles of record, conducted all necessary testing, elicited a history from the Veteran, and provide cogent rationales for their medical conclusions.  These examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a migraine headache disability, to include as secondary to service connected low back and acquired psychiatric disabilities.  The Veteran contends that his migraines are related to his service connected low back and acquired psychiatric disabilities, and, alternatively, that he has experienced headaches since his back injury in service in 1954.  There are numerous letters from the Veteran's friends and family noting that the has suffered from headaches since service.  

The Veteran is service connected for an acquired psychiatric disability, with a 30 percent evaluation, effective February 12, 2007, and a lumbar spine disability, with a 20 percent evaluation, effective September 3, 2003.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran currently has a migraine headache disability.  Following service, the first medical evidence of record indicating treatment for any type of headache is a VA medical treatment report dated in January 1977, approximately 21 years after discharge,  noting that the Veteran had a fever, severe headaches, and photophobia.  Following treatment he was diagnosed with residuals of a viral syndrome (perhaps a viral encephalitis) and discharged to his home.  The Veteran reported his general health was excellent until 1976.  VA treatment records dated in June 1995 and June 2000 note that the Veteran was diagnosed with migraines.  VA examination reports dated in December 2007 and 2009 note that the Veteran was diagnosed with migraine headaches.  

STRs do not show any in-service complaints, findings, or diagnoses of migraines or other variety of headaches.  The Veteran's January 1956 separation examination found, upon clinical evaluation, that the Veteran had a normal neurologic system, and under a summary of defects and diagnoses there is no mention of migraine headaches.

The Veteran submitted numerous medical articles which he contends show that his lumbar spine disability and acquired psychiatric disability cause his migraine headaches.  

An abstract from an article from the Saint Louis University Health Sciences Center dated in May 1994 notes that it was found that headaches are a common concomitant of back pain, and that while the prevalence of migraine in female patients was significantly higher than the population prevalence for females in the United States, this was not true for male patients.  A second article from the Back Clinic, Ringe, Denmark dated in May 2003, noted that there is a positive association between headache/migraine and low back pain.  It was further noted that the nature of the relationship between low back pain and migraine headaches was still unclear.  The Veteran also submitted documents printed from the internet showing that back pain and headaches are common combination pain symptoms.  An article from a medical journal dated in July-August 2005 notes that a case study provides evidence that a psychiatric disorder can cause headaches, and numerous abstracts from medical articles note that headaches can interact with or exacerbate depression.  

A VA medical examination was conducted in December 2007.  The examiner noted that she reviewed the Veteran's claims file and intensively reviewed his service medical records and VA medical progress notes.  The Veteran reported that for the past 12 months he has had weekly migraine headaches.  A physical examination was conducted and a diagnosis of migraine headaches was given.  The examiner opined that it was less likely than not that the Veteran's migraine headaches are related to or aggravated by his military service or to his service-connected lumbar spine condition.  The rationale for the examiner's opinion included the fact that there is no medical literature to substantiate a lumbar spine condition causing or aggravating migraine headaches.  

A VA examination was conducted in December 2009.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that his weekly headaches have been present since 1954.  Following a physical examination, a diagnosis of migraine headaches was given.  The examiner opined that it is less likely as not that the Veteran's migraine headaches are caused by, a result of, or aggravated by his service connected lumbar condition with coccygodynia.  The rationale for this opinion is the test results, the examiner's experience, and the literature.  The articles provided by the Veteran note an association between several conditions, but not that there is any causal relationship.  The articles provide no credible medical evidence of a nexus between this Veteran's lumbar spinal condition and his migraines; nor is this examiner aware of any literature demonstrating such a causal relationship.  

A VA examination was conducted in June 2010, and the examiner noted a review of the Veteran's claim file.  The Veteran reported that he began having headaches in 1954.  Following a physical examination, the Veteran was given a diagnosis of headaches, migraine type.  The examiner noted that the Veteran's STRs and separation examination are silent for recurrent chronic headaches or migraines, and opined that the Veteran's chronic headaches are less likely as not caused or aggravated by his service connected depression.  The examiner noted that the medical literature does not support that major depression can cause or aggravate his migraine headaches.  

Regarding the Veteran's claims that he has had headaches since service, both in the form of his statements and the lay buddy statements he has submitted, that his migraine headache disability is directly related to service, the Veteran and lay observers are competent to report symptoms such as a headache that require only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board emphasizes the multi-year gap between discharge from active duty service in 1956 and initial reported symptoms related to headaches in 1977, is more than 20 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Significantly, in January 1977, when the Veteran sought treatment for fever and severe headache, he reported that his health was excellent until 1976 and did not report that he had headaches since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's January 1977 VA treatment records were more contemporaneous to service, and are therefore of more probative value than the more recent assertions made many years after service separation in conjunction with his service connection claim.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  

The Board has weighed the Veteran's statements and lay and buddy statements as to continuity of headache symptomatology from service to the present and finds that these statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous post service treatment records in 1977, the absence of any complaints or treatment for headaches in his STRs, the normal clinical findings at service separation in January 1956, and the absence of complaints or treatment for more than 20 years after service.  The weight of the lay and medical evidence is against a finding of continuity of headache symptoms since service separation.

Regarding the medical articles submitted by the Veteran, generic medical texts, such as the ones offered by the Veteran to show that his headaches are secondary to his service connected disabilities, which do not address the facts of his case, do not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In addition, none of these documents are referenced in, or otherwise utilized by, a competent medical opinion.  A medical article or treatise can provide support for a claim, but unlike in the present case, must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998).  

The negative evidence in this case outweighs the positive.  The Veteran and his friends and family genuinely believes that his migraine headaches are related to service or his service connected low back or acquired psychiatric disabilities.  The Board has considered and rejected their claims as to a continuity of symptomatology from service to the present.  Additionally, as laypersons, lacking in medical training and expertise, neither the Veteran or his friends or family can provide a competent opinion on a matter as complex as the etiology of his claimed migraine headache disability, and their views are far outweighed by the medical evidence of record, including the numerous VA medical examinations of records, which found that the Veteran's migraine headache disability is not related to service or caused or aggravated by his service connected low back or acquired psychiatric disabilities.  The VA examiners reviewed the Veteran's claim file, including the various medical journal articles the Veteran has submitted and found that there was no causative or other etiological relationship between the Veteran's current migraine headache disability and service or his service connected disabilities.  See Jandreau, 492 F.3d at 1372.  The Board is not free to substitute its own judgment for that of such medical experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a migraine headache disability, to include as secondary to service connected low back and acquired psychiatric disabilities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection for a migraine headache disability, to include as secondary to service connected low back and acquired psychiatric disabilities, is denied. 


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, bilateral peripheral neuropathy of the lower extremities, an initial rating in excess of 30 percent for an acquired psychiatric disability, a rating in excess of 20 percent for a low back disability, an effective date earlier than February 12, 2007, for the grant of service connection for an acquired psychiatric disability, and entitlement to a TDIU and SMC.  

A.  Service Connection for Bilateral Hearing Loss and Tinnitus

The evidence of record indicates that the Veteran may currently have bilateral hearing loss and tinnitus or symptoms thereof.  Personnel records indicate that the Veteran served in Korea during the Korean War and his major courses were in crane and shovel operations.  The Veteran claims that he was exposed to loud noises while a crane and shovel operator, from aircraft while on a base in Korea, and from weapons training.  The Veteran is competent to state whether he heard loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002).

No VA examination as to the nature and etiology of the Veteran's bilateral hearing loss and tinnitus has been provided.  Given that the Veteran may currently have bilateral hearing loss and tinnitus and was exposed to loud noises during service, a VA examination and opinion should be provided regarding the nature and etiology of his claimed bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

B.  Service Connection for Bilateral Peripheral Neuropathy of the Lower Extremities 

The Veteran originally contended that his peripheral neuropathy was due to his service connected low back disability.  

A January 2008 VA examination report concluded that his claimed condition was due to his diabetes mellitus.  Through his attorney in an April 2010 statement, the Veteran now argues that his service connected back and psychiatric disabilities contribute to a sedentary life which in turns contributes to his diabetes.  The Veteran's attorney has submitted several journal articles to support the proposition that depression and low back problems are associated with a sedentary lifestyle, and that a sedentary lifestyle is associated with a greater risk of diabetes.  

Given the Court's generous reading of VA's duty to assist, a new VA examination and opinion should be provided regarding the nature and etiology of his claimed bilateral peripheral neuropathy of the lower extremities.  

C.  Increased Ratings for Acquired Psychiatric and Low Back Disabilities 

The Veteran has submitted June 2011 VA treatment records.  The treating clinician notes that the Veteran's disability is more severe than his previous rating and that he was recently in the intensive care unit at the hospital for 1 month.  He feels hopeless and helpless, and the Veteran is more disabled and more depressed than when last seen.  The last VA examination assessing the severity of his low back disability was in January 2007, and the last VA examination assessing the severity fo the Veteran's depression was in January 2008.  

Given that the Veteran was recently hospitalized and his overall health may have deteriorated, and that it has been several years since his low back and acquired psychiatric disabilities were evaluated, a new examination to assess the current state of his service connected disabilities is required.  See 38 C.F.R. § 3.159 (c).


D.  EED Claim

An April 2008 rating decision granted service connection for an acquired psychiatric disability, with a 30 percent evaluation effective February 12, 2007.  The Veteran filed a proper notice of disagreement (NOD) in July 2008 regarding the "rating and effective date for psychiatric disorders" assigned by the April 2008 rating decision.  The RO was then obligated to furnish him a statement of the case (SOC), regarding the issue of an EED, which was not done.  See 38 C.F.R. § 19.26.  Thus, this claim must be remanded for issuance of a SOC regarding the issue of entitlement to an effective date earlier than February 12, 2007, for the grant of service connection for an acquired psychiatric disability.  See Manlicon v. West, 12 Vet. App. 238 (1999).

E.  TDIU and SMC Claims

Because the Veteran's increased rating and service connection claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU and SMC claims, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU and SMC claims must also be remanded.

Additionally, because the Veteran has not been provided with a VA medical opinion regarding his employability or whether he is bedridden or in need of aid and attendance, there is insufficient medical evidence for the Board to decide the Veteran's TDIU and SMC claims, VA medical opinions regarding these issues must be provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) regarding the issue of entitlement to an effective date earlier than February 12, 2007, for the grant of service connection for an acquired psychiatric disability.  The issue should be certified to the Board only if a timely Form 9 substantive appeal is received.

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  As to any hearing loss or tinnitus disability identified, the examiner is to provide an opinion as to whether they are at least as likely as not related to, or had their onset during, service, including noise exposure during service.  

3.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of the Veteran's claimed bilateral peripheral neuropathy of the lower extremities.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service connected low back and acquired psychiatric disabilities cause or aggravate his diabetes mellitus and whether it is at least as likely as not that his diabetes mellitus causes or aggravates his bilateral peripheral neuropathy of the lower extremities.   


4.  Schedule the Veteran for an examination by an appropriate medical professional to evaluate the current severity of his service connected low back disability.  All necessary testing should be conducted.  

5.  Schedule the Veteran for an examination to evaluate the current severity of his service connected acquired psychiatric disability.  All necessary testing should be conducted.  

6.  Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities, including his acquired psychiatric disability, on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render him permanently bedridden or in need of regular aid and attendance due to such factors as an inability to dress or undress himself; to keep himself ordinarily clean and presentable; to feed himself; to frequently adjust any special prosthetic or orthopedic appliances; to attend to the wants of nature, or whether the service-connected disabilities otherwise result in the need for assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examiner should also indicate whether the service-connected disorders render the Veteran permanently and substantially confined to his immediate premises.
The claim folder must be made available to each of the examiners for review in conjunction with the examinations.  A detailed rationale for all medical opinions must be provided.

If any examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  The RO is instructed that, given the Veteran and his attorney's contentions, serious consideration should be given to scheduling the Veteran for separate VA examinations by specialized physicians instead of a single comprehensive general medical examination; even if the time frame for scheduling individual examinations is longer.

8.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


